IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-50217
                             Summary Calendar



GUILLERMO TRAVIS HARPER,

                                               Plaintiff-Appellant,

versus

MEDICAL SECTION, TRAVIS
COUNTY JAIL,

                                               Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-99-CV-231-JN
                         - - - - - - - - - -
                           October 20, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Guillermo Travis Harper, Texas prisoner # 871629, appeals

from the district court’s order granting summary judgment in favor

of Travis County in his 42 U.S.C. § 1983 complaint.           Harper argues

that Travis County maintained a policy of denying inmates eye

examinations and eyeglasses unless they prepaid for them and that

this policy violated his constitutional right to adequate medical

care.    We have reviewed the record and the briefs of the parties,

and we conclude that the district court committed no reversible

error.    Harper’s allegations do not meet his burden of producing

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-50217
                                 -2-

evidence showing   the   existence   of   a   genuine   issue   for   trial

regarding municipal liability.   See Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994) (en banc).              Accordingly, the

district court’s judgment is AFFIRMED.         Harper’s motions to add

defendants are DENIED.